DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a compound of Formula (I) in the reply filed on 9/15/2020 is acknowledged.
Applicant’s election without traverse of the compound (E)-2-methoxy-4-((8-methylnon-6-enamido)methyl)phenyl 2-(aminomethyl)piperidine-1-carboxylate, the compound of Example 3, on p. 138 of the specification, having the structure:

    PNG
    media_image1.png
    100
    339
    media_image1.png
    Greyscale
,
a compound of the second structure in claim 7, wherein R4 is hydrogen; claims 1-8 encompassing the elected species, in the reply filed on 9/15/2020 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2020.
Claims 2, 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2020.  The Examiner notes that the amendment to independent claim 1 now has a negative proviso .
The search and examination was previously expanded to the dimethyl amine derivative compound with the same structure as the elected compound, differing in that R3 and R4 N substituents (of Z) are each methyl (in place of H in the elected compound):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
This compound no longer reads on independent claim 1.  Subject matter under examination has been expanded to the compound:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
This is a compound of formula (I), where R5 is H, n is 2 (for one of these R1 and R2 are H, for the other R1 and R2 are methyl (unsubstituted alkyl), Z is NR3R4, where R3 and R4 are H.

Terminal Disclaimer
The terminal disclaimer filed on 6/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,359,316 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicants' arguments, filed 6/1/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 5, filed 6/1/2021, with respect to the double patenting rejection over US 9,359,316 have been fully considered and are persuasive, in view of the terminal disclaimer.  The rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pp. 5-6, filed 6/1/2021, with respect to the double patenting rejection over US 10,821,105 have been fully considered and are persuasive, in view of the claim amendment excluding the compound of the patent claims.  The rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see p. 6, filed 6/1/2021, with respect to the provisional double patenting rejection over US Application No. 17/031,729 have been fully considered and are persuasive, in view of the claim amendment excluding the compound of the copending claims.  The rejection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see p. 5, filed 6/1/2021, with respect to the rejection(s) of claim(s) 1-2, 4-6, 8 under 35 USC 103 over Singh in view of Liu have been fully considered and are persuasive, in view of the claim amendment narrowing the claimed compounds, which no longer embrace the compound found obvious.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejection set forth below.  The newly applied rejection is necessitated by the amendment to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2008/0020996 A1; 2008; IDS 10/29/2020 reference; Cite 021), in view of Liu et al. (EP 1 201 649 A1; 2002 IDS 10/29/2020 reference; Cite 001).
Singh teaches ester derivatives of capsaicin (abstract).  The present disclosure provides for certain novel pharmaceutical compositions containing ester derivatives of capsaicin that are highly lipophilic.  The ester of capsaicin set forth herein is enzymatically cleaved to the parent compound [0100]. 
The chemical structures of capsaicin esters include capsaicin ester:

    PNG
    media_image4.png
    684
    1020
    media_image4.png
    Greyscale

(Figure 2, 1; claim 3).  Examples use Butyryl ester of capsaicin, R=C3H7 [0142] and a topical gel using this compound, [0145]; palmitoyl ester of capsaicin, R=CH3—(CH2)14, and a topical gel containing this compound [0146]. 
These formulations contain the required capsaicin, and a prodrug moiety where the phenolic H atom is replaced by a prodrug moiety, but do not present a moiety that with X as N(R5), or the required choices for n, R1, R2 and Z from claim 1.
  The teachings of Singh, of esters of capsaicin, useful for inter alia, topical formulations, are set forth above.  From the teaching that the ester is cleaved to give the parent compound, i.e., capsaicin, the skilled artisan would have recognized that the esters taught are prodrug moieties.  Alternative prodrug moieties useful for similar 
Such prodrug moieties are taught by Liu.  Liu teaches non-steroidal compounds of formula I and prodrugs thereof; the present invention also provides pharmaceutical compositions containing these compounds:

    PNG
    media_image5.png
    290
    489
    media_image5.png
    Greyscale

(abstract).  Topical formulations including the prodrugs are taught [0138].  Among the compounds taught is Carbamic acid, (2-amino-2-methylpropyl)-, (4bS,7R,8aR)-4b,5,6, 7,8,8a,9,10-octahydro-7-hydroxy-4b-(phenylmethyl)-7-(trifluoromethyl)-2-phenanthrenyl ester (34:8-9; Example 51), i.e., the compound:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
This compound has a moiety attached through an ester group.  This portion of the compound is construed as the prodrug moiety:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Because this type of compound, i.e., with this ester prodrug moiety is indicated to be useful including in topical formulations, it would have been obvious to one of ordinary skill in the art at the time of the instant effective filing date, to select either of the above mentioned compounds from Singh as lead compounds for further modification, and then to modify the prodrug moiety, substituting with the prodrug moiety of Liu, Example 51 compound, giving the amino compound of the instant claims, i.e., 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
and then to formulate this into a topical pharmaceutical compound, rendering obvious the instant claimed compound.  The skilled artisan would have expected this alternate compound to also be enzymatically cleaved, releasing the capsaicin compound in the skin, similar to that taught by Singh.
This is a compound of formula (I), where R5 is H, n is 2 (for one of these R1 and R2 are H, for the other R1 and R2 are methyl (unsubstituted alkyl), Z is NR3R4, where R3 and R4 are H, reading on claim 1.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611